UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6233



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

WILLIAM E. MATTINGLY,

                                              Defendant - Appellant.



                            No. 96-6807



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

WILLIAM E. MATTINGLY,

                                              Defendant - Appellant.




Appeals from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Charles H. Haden II, Chief
District Judge. (CR-94-4-2, CA-95-1126-2)

Submitted:   October 22, 1996             Decided:   November 7, 1996
Before MURNAGHAN and WILKINS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


No. 96-6233 affirmed and No. 96-6807 dismissed by unpublished per
curiam opinion.


William E. Mattingly, Appellant Pro Se. Kelly D. Ambrose, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In No. 96-6807, Appellant seeks to appeal the district court's

order denying his motion filed under 28 U.S.C. § 2255 (1994),

amended by Antiterrorism and Effective Death Penalty Act of 1996,
Pub. L. No. 104-132, 110 Stat. 1214. We have reviewed the record

and the district court's opinion accepting the recommendation of

the magistrate judge and find no reversible error. Accordingly, we

deny a certificate of appealability and dismiss the appeal on the

reasoning of the district court. United States v. Mattingly, Nos.

CR-94-4-2; CA-95-1126-2 (S.D.W. Va. Apr. 25, 1996). In No. 96-6233,

we affirm the district court's denial of Appellant's Motion to Re-

form or Rectify the Plea Agreement. We dispense with oral argument
because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                    No. 96-6233 - AFFIRMED
                                    No. 96-6807 - DISMISSED




                                3